Citation Nr: 1527437	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

 
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994, with service in Southwest Asia.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled to appear for a hearing before a member of the Board in April 2015, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the April 2015 hearing, the hearing request is considered withdrawn.  

In this decision, the Board grants entitlement to at least a 50 percent rating for PTSD.  The issues of entitlement to an initial rating for PTSD in excess of 50 percent and entitlement to TDIU are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has been manifested by at least occupational and social impairment with reduced reliability and productivity due to symptoms such as flashbacks, nightmares, social isolation, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a rating of at least 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to 50 percent for PTSD and remands entitlement to a disability rating in excess of 50 percent for PTSD.  As such, no discussion of VA's duty to notify and assist is necessary.  

Laws and Regulations 

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

Acquired psychiatric disorders are evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130 (2014).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

Analysis

Here, the Veteran's mental health treatment records include a diagnosis of PTSD, as well as depression and anxiety.  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected psychiatric disability.  

The Veteran contends that his PTSD has been more severe than currently evaluated and that he is entitled to a higher rating.  After a thorough review of the claims file, the Board finds that the Veteran's PTSD has been productive of at least occupational and social impairment with reduced reliability and productivity.  

The Veteran was afforded a VA examination in January 2012.  The Veteran reported social avoidance, difficulty interacting with people, panic attacks, nervousness, difficulty with memory and concentration, and a "short" temper.  The Veteran further reported that he was seen in the emergency room for chest pain and was diagnosed with stress and anxiety.  The examiner assigned the Veteran a GAF score of 60 to 65 and noted that the Veteran had mild to moderate PTSD symptoms.  He also noted that the Veteran had rapid and mild psychomotor agitation secondary to his anxiety and nervousness.  An August 2012 VA addendum opinion was obtained and the examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran's VA treatment records, however, reveal more severe PTSD symptoms.  The Veteran reported trouble sleeping, nightmares, and waking up with a "bad" feeling and "impending doom."  He also described racing thoughts and unwanted intrusive thoughts.  He reported being forgetful and having a loss of interest in his old hobbies.  The Veteran also reported that he cannot maintain a relationship.  It was also noted that he sometimes misses work due to anxiety and stress.  He was assigned a GAF score of 47.  See March 2012 VA treatment record.  

A July 2012 VA treatment record revealed that he has frequent flashbacks and that social relationships are too stressful for him.  His VA mental health provider noted that he reviewed the VA examination report and believed that the GAF score assigned was too high.  Rather, he noted that the Veteran had moderate to severe PTSD as the Veteran has serious impairment in social functioning.  The mental health provider assigned a GAF score of 45.  
Treatment records from 2012 and 2013 further confirmed that the Veteran had flashbacks, nightmares, intrusive thoughts, and social avoidance behavior.  A November 2012 VA treatment record described the PTSD as moderate to severe.  An August 2013 VA treatment record revealed that he has social anxiety and that he even has difficulty getting the "courage" to go to work.  An April 2014 VA treatment record revealed that he quit his job as it was too stressful.  His GAF score was 45.  

Lay statements from the Veteran's family further reveal that he has difficulty in social situations and that he has anxiety and depression.  

The Board finds that the Veteran's PTSD symptoms, to include his social isolation, flashbacks, nightmares, irritability, and intrusive thoughts, have resulted in social and occupational deficiencies with reduced reliability and productivity and are characteristic of at least a 50 percent rating.  The Veteran's disability picture, taken as a whole and in combination with the objective evidence of record, have more nearly approximated the criteria for at least a 50 percent rating throughout the appeal.  To this extent, the appeal is granted.  
 

ORDER

A schedular rating of at least 50 percent for service-connected PTSD is granted, subject to the applicable criteria governing the payment of monetary benefits. 


REMAND

As to entitlement to an evaluation in excess of 50 for PTSD, the Board finds that his April 2014 VA treatment record and his September 2014 informal hearing presentation provide the indication that his PTSD has worsened since the most recent examination, which was conducted in January 2012.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Moreover, the April 2014 VA treatment record revealed that the Veteran quit his job, in part due to stress.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  As the issue of entitlement to a rating in excess of 50 percent for PTSD and entitlement to TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Upon remand, the RO shall afford the Veteran a VA examination to determine whether the Veteran is unemployable due to his service-connected disabilities.     

Additionally, the Board notes that the Veteran noted a skin rash in his March 2012 lay statement.  His family members further comment on a recurrent skin condition in their May 2012 lay statements.  As such, a service connection claim for a skin condition has been raised by the record.  As the issue of entitlement to TDIU is before the Board pursuant to Rice, the issue of entitlement to service connection for a skin condition is also before the Board.  38 U.S.C.A. § 5103A(g).  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of his skin condition upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate outstanding VA treatment records dated since April 2014 with the claims file.  

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU.

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.  

The examiner should report all pertinent findings and comment on the Veteran's occupational and social impairment.  

6.  Schedule the Veteran for a VA skin examination to determine the nature, onset, and etiology of a skin condition.  The examiner should diagnose any skin condition found to be present and opine as to whether the Veteran's skin condition had its onset in service or is otherwise related to service, to include his Southwest Asia service.  

7.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disabilities, e.g., the limitations and restrictions imposed by his service-connected impairments such as problems with communication, concentration, and inter-personal relationships.  

8.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


